H. Brown, J.,
concurring. Ordinarily we do not write in procedural matters, and I would not in this instance, but for one dissent which lays a false claim to the benefit of precedent, fails in a tortuous attempt to distinguish Joseph v. Dever (case No. 86-1688), and inaccurately states the facts of record.
First, the motion for reconsideration at issue was filed within ten days of the final decision in this case. The motions for rehearing filed on November 14, 1988 were granted in part. A clarification was issued on December 22, 1988. Thus the opinion of this court was not finalized until December 22, 1988. The motion before us was filed on January 3, 1989. While this may appear to be more than ten days after the decision, such is not the case. January 1 fell on Sunday and January 2 was a legal holiday (New Year’s Day). Thus the ten-day period which would seemingly have expired on January 1 was extended (in accordance with the law) to January 3, the date the motion was filed.
Second, Joseph v. Dever, supra, cannot be distinguished. A denial of a motion to certify adjudicates the dispute between the parties every bit as much as a decision by this court on the merits. Our rules make no separate *603provision for motions to rehear decisions on motions to certify.
Such motions fall under Section 1, Rule IX, and must be filed within ten days of the decision.1 Surely no one can embrace the logical result of the reasoning contained in one of the dissents — that there is no rule and no time limitation upon the reconsideration of our decisions on motions to certify. In Joseph v. Dever, supra, an author of one of today’s dissents voted for not only a second motion to reconsider but also a third. Further (unlike the present case), there was no intervening decision by the court to trigger an additional period of time for the filing of the Dever motions.
Third, when one dissent labels the present case unprecedented, the dissent fails to recognize the court’s history. This court and its predecessors have reversed decisions after the denial of a motion to rehear. Such was the case in Wisniewski v. Wisniewski (1985), 20 Ohio St. 3d 20, 20 OBR 137, 485 N.E. 2d 248 (rehearing denied on October 23, 1985; rehearing granted, case allowed, and case reversed by a vote of five to one on October 30, 1985).
In OAMCO v. Lindley (1987), 29 Ohio St. 3d 1, 29 OBR 122, 503 N.E. 2d 1388, this court, without dissent, took action on a motion for rehearing after a first motion for rehearing had been ruled upon. In that case, we said:
“On November 26, 1986, this court, on rehearing, decided the within cause. Appellee has now filed an additional motion for rehearing contending that the scope and effect of our ruling with regard to the prospective application of the decision is unclear and thereby presents the Tax Commissioner with difficulty in implementing our ruling uniformly and fairly.
“Finding several of the points made by the commissioner to be well-taken, the court treats appellee’s motion for rehearing as a motion for clarification and grants the motion.” Id. at 2, 29 OBR at 122, 503 N.E. 2d at 1389. See OAMCO v. Lindley (1986), 27 Ohio St. 3d 7, 27 OBR 427, 500 N.E. 2d 1379.
Further, in Newsome v. Newsome (case No. 85-819), a rehearing was denied on August 30, 1985. A motion to “amend” the motion for rehearing was made on August 30, 1985. The author of one of today’s dissents saw no problem in voting to grant a motion to “amend.”
Viock v. Stowe-Woodward Co. represents yet another instance in which we (by allowing certiorari under a different case number) in effect reconsidered a case after denial of a motion for rehearing (see case Nos. 86-729, 86-2048, 87-220).
The fact is that no precedent governs the procedural matter which is before us. One dissent cites .no case which holds that the action taken here is unlawful or improper.2 There is *604nothing unlawful in the grant of a motion which is pending before us, where the grant expresses the will of a majority of the justices sworn to office on this court.
A final point is to be made, which perhaps best identifies the animus which informs one dissent in the present case. A change in the court took place between the decision on December 22, 1988 and the motion for reconsideration filed on January 3, 1989. Recognizing this change, one dissent states: “The decision of the majority here is very disturbing to me in that it unlawfully overturns a determination upon major issues made by the majority of the court as constituted last term. More specifically, this later pronouncement of the court will undoubtedly lead to a position significantly at odds with the stance of one member of the prior majority who is no longer present to articulate his position.” The dissenter, if disturbed by such a prospect, should not ignore the history of 1986-1987. Examination of the rehearing docket for early 1987 reveals that on fifteen occasions members of the new court voted to rehear determinations “lawfully” made by the previous court in 1986.3 In 1987 the justices who dissent *605today did not approve of earlier court determinations and set about to overturn them in (when compared to this year’s transition) a somewhat wholesale fashion.4 Precedent (whether in substantive or procedural matters) is not a rationalization to be turned on and off to suit the whim of the beholder.
Sweeney and Resnick, JJ., concur in the foregoing opinion.

 Though there is a dearth of case authority on the point, Ohio Jurisprudence interprets the rule in this fashion and not as espoused by the dissent. 23 Ohio Jurisprudence 3d (1980) 38, Courts and Judges, Section 426.


 That we have denied a number of motions for reconsideration, including several motions for second reconsideration as enumerated in the dissent, is not precedent for an assertion that such motions must be denied. In fact we voted upon (and thus considered) every one of the enumerated determinations. That is the sole precedential value of those determinations. To argue that denial of a motion in an unrelated case is precedent for denial of the motion here is as illogical as to argue that by denying fifteen straight jurisdictional motions, we somehow set a precedent that all jurisdictional motions are to be denied.


 Case No. 85-865, In re Estate of James F. White, Sr. et al. v. Ohio Department of Taxation, rehearing denied, Holmes, Douglas and Wright, JJ., voting for a rehearing. In this case the ten-day filing limitation on motions for reconsideration was ignored.
Case No. 86-1405, Dome Energicorp v. Zoning Board of Appeals, Olmsted Township, et al., rehearing denied, Moyer, C.J., Douglas and Wright, JJ., voting for a rehearing. In this case the ten-day filing limitation on motions for reconsideration was ignored.
Case No. 85-1808, Rita S. Fuchsman, Admx. Estate of Roy W. Whisler v. Dallas & Mavis Fwd. Co., rehearing denied, Moyer, C.J., Holmes and Wright, JJ., voting for a rehearing.
Case No. 86-229, Transamerica Insurance Co. et al. v. Charles Richard Taylor, Sr. et al., rehearing granted, Moyer, C.J., Sweeney, Holmes, Douglas and Wright, JJ., voting for a rehearing.
Case No. 85-1768, Ohio State Racing Commission v. Racing Guild of Ohio et al., rehearing denied, Moyer, C.J., Holmes and Wright, JJ., voting for a rehearing.
Case No. 86-152, Anilas, Inc. v. Elvira Kern et al., rehearing granted, Moyer, C.J., Holmes, Douglas and Wright, JJ., voting for a rehearing. The original Supreme Court decision was subsequently reversed on the merits. See (1986), 28 Ohio St. 3d 165, 28 OBR 257, 502 N.E. 2d 1025, and (1987), 31 Ohio St. 3d 163, 31 OBR 366, 509 N.E. 2d 1267.
Case No. 86-1688, Ronald G. Joseph et al. v. Michael L. Dever et al., rehearing denied, Moyer, C.J., Holmes and Douglas, JJ., voting for a rehearing.
Case Nos. 86-525, 86-270, Office of Consumers’ Counsel v. Public Utilities Commission of Ohio, rehearing allowed, Moyer, C.J., Holmes, Douglas and Wright, JJ., voting for a rehearing. The original Supreme Court decisions were subsequently reversed (case No. 86-525), and reversed in part (case No. 86-270) on the merits. See (1987) , 32 Ohio St. 3d 263, 513 N.E. 2d 242.
Case No. 86-784, New Energy Company of Indiana v. Joanne Limbach, Tax Commissioner, et al., rehearing granted, Moyer, C.J., Holmes, Douglas and Wright, JJ., voting for a rehearing. The original Supreme Court decision was subsequently reversed on the merits. See (1987), 32 Ohio St. 3d 206, 513 N.E. 2d 258. Interestingly, this case went on to the United States Supreme Court which found by a vote of nine to zero that the original Ohio Supreme Court decision was the correct one. See (1988), 486 U.S. _, 100 L. Ed. 2d 302, 108 S. Ct. 1803.
Case No. 86-205, Ed Stinn Chevrolet, Inc. v. National City Bank, rehearing allowed, Moyer, C.J., Sweeney, Holmes, Douglas and Wright, JJ., voting for a rehearing. See (1986), 28 Ohio St. 3d 221, 28 OBR 305, 503 N.E. 2d 524, and (1987), *60531 Ohio St. 3d 150, 31 OBR 316, 509 N.E. 2d 945.
Case No. 85-788, Barbara Stubbs v. W. Donald Webb, M.D., et al., rehearing denied, Moyer, C.J., Holmes and Wright, JJ., voting for a rehearing.
Case No. 85-838, Carolyn A. Byrne, a Minor, et al. v. Pediatric Assoc., Inc. et al., rehearing denied, Moyer, C.J., Holmes and Wright, JJ., voting for a rehearing.
Case No. 85-1039, Deanna R. Wainstein v. University Hospitals of Cleveland et al., rehearing denied, Moyer, C.J., Holmes and Wright, JJ., voting for a rehearing.
Case No. 85-1249, Trena D. Longshore v. Rodney B. Hurl, M.D., et al., rehearing denied, Moyer, C.J., Holmes and Wright, JJ., voting for a rehearing.
Case No. 85-1461, Richard Scott Boles et al. v. Dr. Victor George Lenzo et al., rehearing denied, Moyer, C.J., Holmes and Wright, JJ., voting for a rehearing.


 I make no assertion that any of the votes in those eases was unlawful or improper. I allude to them only to illustrate the inconsistency in the position which lies at the heart of one of the dissents.